Rich, J.:
This appeal is from an order adjudging the appellant guilty of contempt in having testified falsely in proceedings supplementary to execution. Appellant had testified upon his examination that he was the owner of no real property, and it was made to appeal- to the learned court at Special Term that subsequent to the time of giving his testimony he conveyed certain paiieels of property situate in the State óf New Jersey, the record title to which was in him when he gave his testimony. It was also made to appear,¡however, by a preponderance of the evidence, that when the appellant gave his testimony in supplementary proceedings he had no interest whatever in the property, and that the deed was executed as an' accommodation to the person to whom the property had been sold and conveyed before the order in supplementary proceedings was issued. It follows that the order must .be reversed. The order should be reversed, with ten dollars costs and disbursements, and motion denied, without costs. Jenks, P. J., Thomas, Carr and Stapleton, JJ., concurred. Order reversed, with ten dollars costs and disbursements, and motion denied, without costs.